Name: Council Decision (EU) 2016/374 of 14 March 2016 amending Decision No 529/2013/EU of the European Parliament and of the Council to include reference levels for forest management, minimum values for the definition of forest and base year of emissions for the Republic of Croatia
 Type: Decision
 Subject Matter: forestry;  deterioration of the environment;  environmental policy;  information technology and data processing;  Europe;  national accounts
 Date Published: 2016-03-16

 16.3.2016 EN Official Journal of the European Union L 70/20 COUNCIL DECISION (EU) 2016/374 of 14 March 2016 amending Decision No 529/2013/EU of the European Parliament and of the Council to include reference levels for forest management, minimum values for the definition of forest and base year of emissions for the Republic of Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Act of Accession of the Republic of Croatia and in particular Article 50 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 50 of the Act of Accession of Croatia, where acts of the institutions adopted prior to accession require adaptation by reason of accession, and the necessary adaptations have not been provided for in the Act of Accession or its Annexes, the Council, acting by qualified majority on a proposal from the Commission, shall, to that end, adopt the necessary acts if the original act was not adopted by the Commission. (2) Decision No 529/2013/EU of the European Parliament and of the Council (1) sets Member State reference levels for forest management, minimum values for the definition of forest and the base year or period of emissions in Annexes II, V and VI, respectively. (3) Following the accession of the Republic of Croatia to the European Union on 1 July 2013, the specific reference level, values for the definition of forest and base year for Croatia should also be included in Annexes II, V and VI to Decision No 529/2013/EU, respectively. (4) Decision No 529/2013/EU should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision No 529/2013/EU is amended as follows: (1) in Annex II, the following is inserted after the entry for Bulgaria: Croatia  6 289 ; (2) in Annex V, the following is inserted for area (ha), tree crown cover (%) and tree height (m), respectively, after the entry for Bulgaria: Croatia 0,1 10 2; (3) in Annex VI, the following is inserted after the entry for Bulgaria: Croatia 1990. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 March 2016. For the Council The President M.H.P. VAN DAM (1) Decision No 529/2013/EU of the European Parliament and of the Council of 21 May 2013 on accounting rules on greenhouse gas emissions and removals resulting from activities relating to land use, land-use change and forestry and on information concerning actions relating to those activities (OJ L 165, 18.6.2013, p. 80).